.
                                   04;1""C'Al                                               05/29/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 20-0292


                                        OP 20-0292


 MONTANA BOARD OF ENVIRONMENTAL
                                                                         FILED
 REVIEW,                                                                  MAY 2 9 2020
                                                                        Bowen Greenwood
                                                                      Clerk of Suprerne Court
                Petitioner,                                              State nf Montana



         v.
                                                                     ORDER
 MONTANA SIXTEENTH JUDICIAL DISTRICT
 COURT,ROSEBUD COUNTY,HON.
 KATHERINE M.BIDEGARAY,

                Respondent.


         Petitioner Montana Board of Environmental Review (BER) seeks a writ of
supervisory control directing the Sixteenth Judicial District Court, Rosebud County, to
reverse its March 12, 2020 Order Denying Respondent Montana Board of Environmental
Review's Motion to Dismiss its Cause No. DV 19-34. BER had sought dismissal because
it contended it was not a necessary named party in the underlying action. BER further
requests a stay of proceedings in the District Court pending the outcome of this Petition.
         Having reviewed the Petition and the challenged Order, this Court deems it
appropriate to obtain a summary response. Therefore, in accordance with M. R. App. P.
14(7),
         IT IS ORDERED that the Sixteenth Judicial District Court and Montana
Environmental Center and Sierra Club, the Petitioners in the underlying matter, are each
granted thirty days from the date of this Order, to prepare, file, and serve a response(s) to
the petition for writ of supervisory control.
         IT IS FURTHER ORDERED that the proceedings in the underlying case are
STAYED pending this Court's decision on the Petition.
         The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Sixteenth Judicial District Court, Rosebud Bow
County, Cause No. DV-19-34, and the Honorable Katherine M. Bidegaray, presiding
Judge.
         Dated this    bay of May,2020.



                                                               Justice




                                            2